UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6740


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LLOYD ANTHONIE WILLIAMS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (4:98-cr-00144-LHT-1; 1:06-cv-00193-LHT)


Submitted:    October 30, 2008              Decided:   January 12, 2009


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lloyd Anthonie Williams, Appellant Pro Se.       Thomas Richard
Ascik, Assistant United States Attorney, Jerry Wayne Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lloyd Anthonie Williams seeks to appeal the district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

2006 & West Supp. 2008) motion and his motion to reconsider.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)      (2006).        A    prisoner      satisfies      this

standard   by    demonstrating      that      reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                        Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).      We    have    independently        reviewed      the   record    and

conclude   that       Williams    has   not    made     the    requisite    showing.

Accordingly,     we     deny    Williams’     motions    for    a   certificate      of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           DISMISSED



                                         2